SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a party other than the Registrant [ ] Check the appropriate box: // Preliminary Proxy Statement // Definitive Proxy Statement /X/ Definitive Additional Materials // Soliciting Material pursuant to Rule 14a-11(c) or Section Rule 14a-12 // Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e) (2)) T. Rowe Price International Funds, Inc. 002-65539/811-2958 (Name of Registrant as Specified in its Charter) T. Rowe Price Emerging Europe & Mediterranean Fund 002-65539/811-2958 (Name of Person(s) Filing Proxy Statement) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act
